Citation Nr: 1031754	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-33 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cold injury residuals of 
lower extremities.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at 
Law


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1951 to September 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a May 2008 decision, the Board denied the Veteran's claim to 
service connection for cold injury residuals of lower 
extremities.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans' Claims (Court), 
which in an October 2009 memorandum decision, vacated the Board's 
May 2008 decision and remanded the case for further development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.              § 
3.159 (2009).  In the October 2009 memorandum decision, the Court 
determined that a remand was necessary because VA failed in its 
duty to assist.

In this case, the Veteran was not afforded a VA examination with 
respect to his claim for service connection for cold injury 
residuals of the lower extremities.  In the memorandum decision, 
the Court explained that a VA examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Court determined that the Board erred in its duty to assist 
by failing to provide the Veteran a VA examination.  In the May 
2008 decision, the Board determined that the Veteran had a 
current disability, but that a VA examination was not required as 
there was "no persuasive evidence of an in-service injury and 
indication that the current disability is related to service."  
Contrary to the Board, the Court determined that there was 
evidence of an in-service injury.  In this respect, the Veteran's 
daughter, D.V., submitted a letter and stated that the Veteran 
stood guard duty in leather boots in sub-zero temperatures during 
his service in Japan during the Korean conflict.  The Court 
explained that the statement does not lack credibility merely 
because it was unaccompanied by contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In 
addition, the Court stated that the third element of McLendon has 
also been met.  The Court explained that the third element is a 
"low threshold" and requires only that the evidence 
"indicates" that there may be a nexus between the current 
disability or symptoms and the Veteran's service.  The types of 
evidence that indicate that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Specifically, the Court 
pointed to a newsletter article submitted by the Veteran in which 
Dr. J.J., a VA physician, explained that the Korean winter was 
bitterly cold and the Veterans who served there suffered 
especially high rates of severe cold injury.  Dr. J.J. also 
listed a dozen symptoms of cold injury, more than half of which 
were noted in the Veteran's service treatment records.  Finally, 
the Court explained that the evidence of record was not 
sufficient to make a decision as there was no nexus opinion 
regarding the etiology of the Veteran's current disability.  
Therefore, in light of the memorandum decision and McLendon, the 
Board finds that a VA examination is required prior to 
adjudication of the claim. 




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any cold injury residuals of the 
lower extremities that may be present.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file, including the Veteran's 
service treatment records.  The examiner 
should then provide an opinion as to whether 
it is at least as likely as not that any cold 
injury residuals are causally or 
etiologically related to the Veteran's active 
service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a conclusion as it 
is to find against it.)

In rendering the opinion, the examiner should 
not resort to mere speculation, but rather 
should consider that the phrase "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.  
Thus, unless the examiner concludes that the 
current disability is either likely or 
unlikely the result of an event, injury, or 
disease incurred in service, the examiner 
should state whether it is at least as likely 
that the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the result of 
some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



